                                                                                 1   Martin J. Kravitz
                                                                                     Nevada Bar No. 83
                                                                                 2   L. Renee Green, Esq.
                                                                                     Nevada Bar No. 12755
                                                                                 3   E-Mail: mkravitz@kssattorneys.com
                                                                                     CHRISTIAN, KRAVITZ, DICHTER,
                                                                                 4   JOHNSON & SLUGA, LLC
                                                                                     8985 S. Eastern Avenue, Suite 200
                                                                                 5   Las Vegas, Nevada 89123
                                                                                     Telephone: 702.362.6666
                                                                                 6   Facsimile: 702.992.1000
                                                                                     Attorneys for Plaintiff,
                                                                                 7   UNITED SPECIALTY
                                                                                     INSURANCE COMPANY
                                                                                 8
                                                                                                                UNITED STATES DISTRICT COURT
                                                                                 9                                   DISTRICT OF NEVADA
CHRISTIAN, KRAVITZ, DICHTER, JOHNSON & SLUGA




                                                                                10   UNITED SPECIALTY INSURANCE                            Case No.: 2:16-cv-02784-APG-EJY
                                                                                     COMPANY, a Delaware corporation;
                                                                                11
                                                                                                           Plaintiff,
                                                                                12
                                                                                     vs.
                                                                                13
                                                                                     HACHIMAN, LLC dba PALOMINO CLUB and
                                               8985 S. Eastern Ave., Ste. 200
                                                 Las Vegas, Nevada 89123




                                                                                14   LACY’S, a Nevada limited liability company;           STIPULATION AND ORDER
                                                                                     PALOMINO CLUB, LLC dba Palomino Club, a
                                                      (702) 362-6666




                                                                                                                                           EXTENDING THE TIME FOR
                                                                                15   Nevada limited liability company; LACY’S, LLC         PLAINTIFF TO FILE ITS REPLY
                                                                                     dba LACY’S, a Nevada limited liability company;
                                                                                16   ADAM GENTILE, an individual; CRAIG                    TO DEFENDANTS’ RESPONSE TO
                                                                                     PARKS, an individual; DEREK FESOLAI, an               PLAINTIFF’S MOTION FOR
                                                                                17   individual; ALEXANDER POTASI, an                      FURTHER RELIEF OR, IN THE
                                                                                     individual; JOHNARO LAIRD, an individual;             ALTERNATIVE, TO AMEND THE
                                                                                18   MARINA LAIRD, an individual; DOE                      JUDGMENT
                                                                                     INDIVIDUALS I through X, inclusive and
                                                                                19   ROE BUSINESS
                                                                                     ENTITIES I through X, inclusive,                      (FIRST REQUEST)
                                                                                20
                                                                                                           Defendants.
                                                                                21
                                                                                            United Specialty Insurance Company (“Plaintiff”) and Hachiman, LLC dba Palomino
                                                                                22
                                                                                     Club and Lacy’s, Palomino Club, LLC dba Palomino Club, Lacy’s LLC, Adam Gentile, and
                                                                                23   Craig Parks (“Defendants”) state the following:
                                                                                24          1.       Plaintiff United Specialty Insurance Company filed its Motion for Further Relief
                                                                                25   or, in the Alternative, to Amend the Judgment (ECF No. 79) (“Motion”) on January 31, 2020.
                                                                                26           2.    After granting an extension, Defendants filed their Response to the Motion on
                                                                                27   February 24, 2020.
                                                                                28

                                                                                                                                       1
                                                                                 1           3.      The current deadline for Plaintiff to file its Reply to Defendants’ Response to the

                                                                                 2   Motion is March 2, 2020.

                                                                                 3           4.      A fourteen-day extension is sought to respond to the Motion in good faith and not

                                                                                 4   for purposes of undue delay. An extension is sought to accommodate additional time for United

                                                                                 5   to fully address all issues presented and for other workload matters.

                                                                                 6           5.      The parties agree that Plaintiff will have up to and including March 16, 2020 to
                                                                                 7   file a Reply.

                                                                                 8

                                                                                 9          IT IS SO AGREED AND STIPULATED:
CHRISTIAN, KRAVITZ, DICHTER, JOHNSON & SLUGA




                                                                                10   KRAVITZ, SCHNITZER & JOHNSON                             SANTORO WHITMIRE

                                                                                11   /s/ L. Renee Green, Esq.                                 /s/ James E. Whitmire, Esq.
                                                                                12
                                                                                     ______________________________                           ______________________________
                                                                                13   Martin J. Kravitz, Esq.                                  James E. Whitmire, Esq.
                                                                                     Nevada State Bar No. 83                                  Nevada State Bar No. 6533
                                               8985 S. Eastern Ave., Ste. 200
                                                 Las Vegas, Nevada 89123




                                                                                14   L. Renee Green, Esq.                                     10100 W. Charleston Blvd., Suite 250
                                                      (702) 362-6666




                                                                                     Nevada State Bar No. 12755                               Las Vegas, NV 89135
                                                                                15   8985 S. Eastern Avenue, Suite 200                        Tel: 702.948.8771
                                                                                     Las Vegas, NV 89123                                      E-mail: jwhitmire@santoronevada.com
                                                                                16
                                                                                     Phone: (702) 362-6666
                                                                                17   Fax: (702) 992-1000                                      Attorney for Defendants Hachiman,
                                                                                     Email: mkravitz@ksjattorneys.com                         LLC dba Palomino Club and Lacy’s,
                                                                                18          rgreen@ksjattorneys.com                           Palomino Club, LLC dba Palomino
                                                                                                                                              Club, Lacy’s LLC, Adam Gentile
                                                                                19                                                            and Craig Parks
                                                                                     Attorneys for Plaintiff
                                                                                20

                                                                                21                                         IT IS SO ORDERED:

                                                                                22

                                                                                23                                         ___________________________________
                                                                                24                                         UNITED STATES DISTRICT JUDGE
                                                                                                                           Dated: February 26, 2020.
                                                                                25                                         DATED: ____________________________

                                                                                26
                                                                                27

                                                                                28

                                                                                                                                      2
